DETAILED ACTION
This Non-Final is in response to the amendment and / or remarks filed on June 08, 2021.  Claims 1, 2, 3, 4 & 6 – 22 are pending and currently being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22, line 14 recites: “preferably two, cable tie guiding slots.”
	
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 22 recites the broad recitation “at least one”, and the claim also recites “preferably two” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such 
Therefore, the phrase “preferably two” renders the claim indefinite as unclear if need “at least one” recited previously or more limited range of 2 or more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8, 9, 11, 12, 13, 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 20 2015 103 672 U1) to Mijnen in view of (Japan Patent Number 2006–88795 A) to Matsuura.
Regarding claim 7, Mijnen discloses the clamping system for clamping on the bicycle luggage carrier (3 & 5) and the carrier coupling part (17 & 19) mountable on the clamping system and configured to cooperate with the corresponding luggage coupling part of the bicycle accessory, 
wherein the shoulder of each of the first clamping hook and the second clamping hook (25 & 27) includes the upper coupling part contact surface and the lower rod contact surface (See Figures 1 & 7).
However, Mijnen does not explicitly disclose wherein the clamping system comprises at least two clamping sets, each clamping set including the first clamping hook and the second clamping hook each arranged to clamp the longitudinal rod of the bicycle luggage carrier, the clamping set further including an adjustment member extending between the first clamping hook and the second clamping hook such that the distance between the first and second clamping hook is adjustable; and wherein the shoulder of the first and second clamping hook arranged to receive the adjustment member between the upper coupling part contact surface and the lower rod contact surface.
Matsuura teaches wherein the clamping system comprises at least two clamping sets (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6), each clamping set including the first clamping hook (i.e. Front / Rear & Left (5 & 5A) in Figures 3 & 6) and the second clamping hook (i.e. Front / Rear & Right (4 & 4A) in Figures 3 & 6) each 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the clamping system comprising at least two clamping sets, each clamping set including the first clamping hook and the second clamping hook each arranged to clamp the longitudinal rod of the bicycle luggage carrier, the clamping set further including an adjustment member extending between the first clamping hook and the second clamping hook such that the distance between the first and second clamping hook is adjustable; and wherein the shoulder of the first and second clamping hook arranged to receive the adjustment member between the upper coupling part contact surface and the lower rod contact surface as taught by Matsuura with the mounting system of Mijnen in order to accommodate various size bicycle luggage carriers.

Regarding claim 8, Mijnen as modified by Matsuura discloses the adjustment member (7, 9, 9A, 9B, 9C & 22) comprises the externally threaded bolt (9, 9B, 9C & 22) 

Regarding claim 9, Mijnen as modified by Matsuura discloses does not explicitly disclose the length of the internally threaded tube (10/11) is the same as the length of the shank of the externally threaded bolt (9C) (See Figure 1).
It would have been an obvious matter of design choice to make the threaded tube the same as the length of the shank of the externally threaded bolt, since applicant has not disclosed that having the same or equal length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the length of the internally threaded tube being a different length of the shank of the externally threaded bolt.

Regarding claim 11, Mijnen as modified by Matsuura does not explicitly disclose the length of the adjustment member (7, 9, 9A, 9B, 9C & 22) allowing adjustment of the distance between the first and second clamping hook (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) to vary in range of approximately 70-160 mm, preferably in the range of approximately 80-150 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the length of the adjustment member (7, 9, 9A, 9B, 9C & 22) allowing adjustment of the distance between the first and second clamping hook (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) to vary in range of approximately 70-160 mm, preferably in the range of approximately 80-150 mm, since it 

Regarding claim 12, Mijnen as modified by Matsuura discloses the first and second clamping hooks (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) each comprises an arm having an acute angle with the shoulder forming the receiving space to receive the longitudinal rod of the bicycle luggage carrier (8) (See Figures 6, 7, 9 & 10).

Regarding claim 13, Mijnen as modified by Matsuura does not explicitly disclose the angle between the shoulder and the arm of the first and second clamping hooks is comprised in a range of approximately 45 – 60 degrees, prefereably in a range of approximately 50 – 60 degrees, more preferably around approximately 55 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the angle between the shoulder and the arm of the first and second clamping hooks is comprised in a range of approximately 45 – 60 degrees, preferably in a range of approximately 50 – 60 degrees, more preferably around approximately 55 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.



Regarding claim 15, Mijnen as modified by Matsuura does not explicitly disclose wherein the first and second clamping hooks (i.e. Front / Rear & Left / Right (4, 4A, 5 & 5A) in Figures 3 & 6) being manufactured from the plastic material.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second clamping hooks being manufactured from the plastic material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 146.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over (German Patent Number DE 20 2015 103 672 U1) to Mijnen in view of (Japan Patent Number 2006–88795 A) as applied to claim 7 above, and further in view of Patent Publication Number 2013 / 0233992 A1) to Darré et al.
Regarding claim 16, Mijnen as modified by Matsuura does not explicitly disclose the first and second clamping hooks are manufactured by means of injection-molding.
Darré et al., teaches the clamping hook (124) is manufactured by means of injection-molding (See Paragraph 0030).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second clamping hooks .

Allowable Subject Matter
Claims 1, 2, 3, 4, 6, 17, 18, 19, 20 & 21 are allowed.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.V/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734